                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

   IN RE STEVEN B BEYERSDORF                  )
   SSN XXX-XX-9523                            )              Bankruptcy Case No:
   JENNIFER J BEYERSDORF                      )              19-81349-CRJ-7
   SSN XXX-XX-1776                            )
         Debtors                              )

                         REJECTION OF LEASE ASSUMPTION
                             WITH HTD LEASING, LLC

          We, Steven B Beyersdorf and Jennifer J Beyersdorf, hereby rescind our previous

   agreement to assume the Lease Agreement entered into with HTD Leasing, LLC, on

   August 12, 2019 and filed with the United States Bankruptcy Court for the Northern

   District, Northern Division of Alabama on August 12, 2019 (Doc.13). That Lease

   Assumption is now and should be considered null and void. We hereby Reject the Lease

   Agreement between ourselves and HTD Leasing, LLC.




   Dated : 09/06/2019_                                /s/ Steven B Beyersdorf_________
                                                      Steven B Beyersdorf
                                                      Debtor(s)

                                                      /s/ Jennifer J Beyersdorf_________
                                                      Jennifer J Beyersdorf
                                                      Debtor(s)


                                                      /s/ Nicholas H. Gajewski_______
                                                      Attorney for the Debtor
                                                      Bond, Botes, Sykstus, Tanner
                                                      & McNutt, P.C
                                                      102 S. Court Street
                                                      Suite 314
                                                      Florence AL 35630
                                                      256-760-1010




Case 19-81349-CRJ7       Doc 17    Filed 09/06/19 Entered 09/06/19 11:54:53         Desc Main
                                  Document      Page 1 of 2
                                CERTIFICATE OF SERVICE

           I certify that this pleading has been served on the parties or attorneys whose names are set
   forth below by depositing copies of this answer in the United States Mail, properly addressed and
   postage prepaid, on this the 6th day of September, 2019.

          Judith Thompson
          Chapter 7 Trustee
          P.O. Box 18966
          Huntsville AL 35804

          HTD Leasing, LLC
          Attn: Leonard Math, Attorney for Creditor
          Chambless, Math & Carr P.C
          P.O. Box 230759
          Montgomery, AL 36123-0759



                                         /s/ Nicholas H. Gajewski____________
                                         Of Counsel




Case 19-81349-CRJ7       Doc 17     Filed 09/06/19 Entered 09/06/19 11:54:53            Desc Main
                                   Document      Page 2 of 2
